—Orders, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about February 14, 1996 and February 26, 1996, which, inter alia, denied defendants’ motions to dismiss plaintiff executor’s and plaintiff guardian ad litem’s complaints on the ground of forum non conveniens and granted plaintiffs’ cross motion to consolidate the two actions, unanimously affirmed, without costs.
Defendants have failed to meet the heavy burden of showing that plaintiffs’ selection of New York as a forum should be disturbed (see, Yoshida Print. Co. v Aiba, 213 AD2d 275). Defendants did not offer any evidence to demonstrate that any material witnesses would be burdened by proceedings in New York. Further, this litigation involving a simple one-vehicle accident, which occurred in Pennsylvania but which has a substantial nexus to New York, places little burden on our courts. Under these circumstances, the motion court’s determination to retain jurisdiction and to consolidate the actions was an appropriate exercise of discretion (see, Banco Ambrosiano v Artoc Bank & Trust, 62 NY2d 65, 73; Lamboy v Inter Fence Co., 196 AD2d 705). We have considered defendants’ other claims and find them to be without merit. Concur—Murphy, P. J., Sullivan, Milonas and Andrias, JJ.